Citation Nr: 1644041	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity claimed as secondary to diabetes mellitus.  

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Dorrity, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2016.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for diabetes mellitus type II and peripheral neuropathy of the lower and extremities.  The Veteran claims that his diabetes mellitus is due to his exposure to herbicides and/or other chemicals during service.  The Veteran does not allege that he ever stepped foot in Vietnam during his service.  Rather, he claims that he was on the U.S.S. Kitty Hawk which was outside of Da Nang in 1971 and again in June 1972 for a promotion and change of command ceremony.  

The Veteran also claims dioxin exposure from aircraft carriers.  He reports that he was an antenna maintenance repair petty officer and that his duties included raising and lowering the receiver antennas around the flight deck along with scheduled cleaning and repairs.  He claims that he was exposed to dioxins in the course of his work on the aircraft carriers.

According to the Veteran, he was first diagnosed with diabetes mellitus in 1997 and that his peripheral neuropathy of the lower and upper extremities is secondary to his diabetes mellitus.  

The Veteran also appeals the denial of a compensable rating for his bilateral hearing loss disability.  During his July 2016 Board hearing, the Veteran reported that, since 2014, he received follow up hearing examinations every year at the James J. Howard VA Community-Based Outpatient Clinic.  He expressed that he was last examined at the VA clinic in 2015 at which time he was issued hearing aids to improve his hearing.  While the record contains VA outpatient treatment records before April 2014, records since that time are not of record.  On remand, these records should be obtained and associated with the record.  The Board will defer consideration of all claims pending the receipt of these records.  See generally Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (stating that where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any outstanding VA outpatient treatment records regarding the Veteran's hearing loss disability since April 2014 from the James J. Howard VA Community-Based Outpatient Clinic.  

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

